WRIGHT, Presiding Judge.
Judgment was entered granting a divorce upon the petition of the wife. In addition to a division of property, the judgment granted to the wife alimony in the amount of $333 per month for thirty-three months. The husband appeals, presenting as the only issue that the court abused its discretion in granting the wife alimony.
Succinctly stated, the evidence heard orally disclosed that the parties originally married in 1975, divorced in 1979, remarried in 1980 and separated last in 1983. The parties were approximately fifty years of age at the time of their first marriage. They had minor children by prior marriages. They worked in the same department for the United States Government at Redstone Arsenal. The wife earned substantially more salary than the husband. The wife was fifty-seven years of age at the time of divorce, in poor health and facing disability retirement. There was evidence of serious misconduct of the husband, before and after separation, toward the wife and her minor son. He was held in contempt by the court for violating its restraining order. The court denied a motion for new trial when presented with the issue presented now on appeal.
After consideration of the judgment and the evidence, this court finds no palpable abuse of discretion of the trial court. Viewed with the presumption of correctness to which it is legally due and which was strengthened by the denial of the motion for new trial, the judgment of the trial court is due to be and is affirmed. Kennedy v. Kennedy, 410 So.2d 100 (Ala.Civ.App.1982); Hansen v. Hansen, 401 So.2d 105 (Ala.Civ.App.1981).
The request of the wife for an attorney fee on appeal is granted in the amount of $500.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.